DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/17/22, claims 1-18 are currently pending in the application, with claims 13-18 being withdrawn from further consideration as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

In view of newly found art, allowable subjected matter indicated for claims 7, 8 and 11 in the office action dated 12/27/21 is withdrawn and new grounds of rejections are presented herein below. Examiner regrets the delay in prosecution as a result of mailing this nonfinal office action.

Claim Objection
Claim 11 is objected to because of the following informality:
Amended claimed 11 recites the following: 
    PNG
    media_image1.png
    115
    931
    media_image1.png
    Greyscale

	Although the claim does not rise to the level of indefiniteness under 112(b), the recitation “a monomer A and monomer B” should be deleted in the claim language as they are part of the deleted statistic terpolymer.
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to claim 5, the amine additive is selected from polyamines of formula (II), alkyl amido amines of formula (III), and amindopolyamines of formula (IV) and imidazolines. The claim language is confusing because the it is not clear what constitutes the amine additive, whether the amine additive is selected from a Markush group consisting of polyamines of formula II, alkyl amido amines of formula (III), amidopolyamines of formula (IV), and imidazolines, or if the amine additive is a combination of species in the Markush group. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper. See MPEP § 2173.05(h).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US 3,634,293), in view of Chaverot et al. (US 5,120,777).
Bonitz teaches compositions comprising bitumen (A) and an olefin polymer (B), in a weight ratio of 0.1:1 to 1:0.1, a basic substance (C) at 0.5 to 50% by wt. with reference to (A) and (B), such as hydroxides of first main group of the Periodic Table (encompass XOH, X=Na, K). or a nitrogenous basic compound, and sulfur (D) in an amount of 0.5 to 30 wt.% with reference to (A) and (B) (col. 1, lines 33-54, col. 2, lines 34-51, reference claims). It is noted that the reference does not teach a saponifiable and/or saponified acid as an essential component in the compositions.
Bonitz is silent with regard to a composition comprising an amine additive as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Chaverot et al. teaches bitumen/polymer compositions comprising an adhesion promoter of the general formula R-Z-R1 wherein R denotes C3-C30 monovalent aliphatic hydrocarbon, Z is a divalent group chosen from:

    PNG
    media_image2.png
    391
    548
    media_image2.png
    Greyscale

Thus, the disclosed compounds encompass polyamines (i.e. in Z, p may be 0, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for polyamines, p and m may be 1, R1, R2 and R3 may be H or alkyl providing alkyl amido amines, p may be 1, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for amidopolyamines, or Z may include the imidazoline-derived structure) (Ab., col. 1, line 60-col. 2, line 2, ref. claims). Furthermore, disclosed polymers include copolymer of olefins and vinyl monomers (col. 3, lines 21-25). The reference additionally teaches that in the bitumen/polymer compositions comprising 0.5 to 15 wt.% of an adhesion promoter relative to bitumen wt. and sulfur at 0.1 to 10% by wt. relative to polymer and adhesion promoter, the adhesion promoter is irreversibly integrated into the composition exhibiting durable adhesive characteristics under elevated storage temperatures (col. 1, lines 10-17, lines 37-56, col. 4, lines 11-64). Given the teaching in Chaverot on advantages of including disclosed nitrogen-based compounds as adhesion promoters, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising bitumen (A) and an olefin polymer (B), in any weight ratio of 0.1:1 to 1:0.1, a basic substance (C) at 0.5 to 50% by wt. with reference to (A) and (B), and sulfur (D) in an amount of 0.5 to 30 wt.% with reference to (A) and (B), and further including any of the disclosed an adhesion promoters, including those compositions comprising bitumen in ranges that overlap with the claimed range, NaOH or KOH, and an amine additive as in the claimed invention (obviates claims 1 and 2).
With regard to claim 3, Chaverot teaches bitumen/polymer compositions comprising 0.5 to 15 wt.% of an adhesion promoter relative to bitumen wt. (col. 4, lines 11-27, ref. claim 10).
With regard to claims 4 and 9, Bonitz teaches compositions comprising 0.5 to 50% by wt. with reference to (A) and (B), hydroxides of first main group of the Periodic Table (encompass XOH, X=Na, K) (col. 1, lines 35-54, col. 2, lines 34-45).
With regard to claims 5-7, the disclosed general formula of adhesion promoters in Chaverot obviate the claimed limitation, i.e. in Z, R may be C8-C24 alkyl, i.e. a fatty chain, p may be 0, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for polyamines of formula (II), R may be C8-C24 alkyl, p and m may be 1, R1, R2 and R3 may be H or alkyl as in T, providing alkyl amido amines of formula (III), or R may be C8-C24 alkyl, p may be 1, R1, R2 and R3 may be H, m may be 2-6 providing for amidopolyamines, or Z may include the imidazoline-derived structure) (Ab., col. 1, line 60-col. 2, line 2, ref. claims).
With regard to claim 8, in the general formula for the adhesion promoter, R denotes C3-C30 monovalent aliphatic hydrocarbon. It is noted that disclosed R encompasses residues of fatty acids of tall oil.
With regard claim 10, Bonitz teaches olefin polymers (col. 2, lines 5-33).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US 3,634,293), in view of Chaverot et al. (US 5,120,777) and Mailet et al. (US 5,708,062).
The discussion with regard to Bonitz and Chaverot from paragraphs 9 and 12 above are incorporated herein by reference.
Bonitz and Chaverot are silent regard to compositions comprising an olefinic polymer as in the claimed invention.
Bonitz teaches copolymers of ethylene and (meth)acrylate (col 2, lines 14-32). The prior art to Mailet teaches bitumen compositions comprising bitumen (A), a copolymer of alpha-olefin, of an unsaturated epoxide and of an ester of an unsaturated carboxylic acid (B) and a copolymer of alpha-olefin and of an ester of unsaturated carboxylic acid (C), said (B) and (C) in an amount of 0.1 to 10 parts per 100 parts by wt. of bitumen (Ab., col. 1, lines 52-65), wherein (B) may be ethylene /alkyl (meth)acrylate/glylcidyl (meth)acrylate (reads on terpolymer (b)), containing up to 65 wt.% (meth)acrylate and up to 10 wt.% epoxide (col. 2, lines 3-37, col. 4, lines 15-18). Given the teaching in Mailet that the bitumen compositions are stable when stored and exhibit an absence of gelling, and coatings thereof resist cracking and rutting, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include a glycidyl(meth)acrylate monomer unit in Bonitz’s ethylene- (meth)acrylate copolymer (B) of Bonitz, or in the alternative, to include Mailet’s ethylene /alkyl (meth)acrylate/glylcidyl (meth)acrylate copolymer in Bonitz’s compositions as modified by Chaverot, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US
3,634,293) in view of Chaverot et al. (US 5,120,777) and Desgouilles (US 4,282,127).
The discussions with regard to Bonitz and Chaverot from paragraphs 9 and 12 above are incorporated herein by reference. Bonitz teaches sealing compositions (col. 1, lines 18-21, col. 3, lines 35-39).
Although Bonitz and Chaverot are silent with regard to compositions comprising an elastomer, the prior art to Desgouilles, directed to polymer-containing bituminous composition for sealing sheets, comprising bitumen, a polyolefin and a butadiene-styrene copolymer (reads on elastomer) (Ab.), wherein styrene-butadiene elastomer provides varying degrees of increase of
the elastic behavior (col. 3, lines 20-36). Thus, it would have been obvious to one of ordinary
skill in the art, as of the effective filing date of the claimed invention, to further include
Desgouilles’ butadiene-styrene copolymer in Bonitz’s sealing compositions so as to provide fr compositions with varying degrees of elasticity.

Response to Arguments
In view of the amendment dated 3/17/22, all rejections set forth in the office action dated 12/27/21 are withdrawn. Applicant’s arguments with respect to claim rejections and applied art have been considered but are moot because the arguments are not applicable to the new grounds of rejection presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762